Citation Nr: 1508058	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  08-25 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

As a preliminary matter, the Board has recharacterized the issue on appeal, as shown on the title page of this decision, to more accurately reflect the Veteran's specific back claims.  The Board notes that the RO and Board have adjudicated the merits of these issues given the evidence of record, and as such, the issues remain properly on appeal before the Board at this time. 

The case was initially remanded by the Board in November 2011 for further development, to include a VA examination.  In November 2013, the Board denied the Veteran's claim for entitlement to service connection for a back disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a Joint Motion for Remand (JMR) filed by the parties and remanded the case to the Board.

In October 2014, the Board notified the Veteran and his attorney of the Court's decision and allowed 90 days for submission of additional evidence and argument.  Subsequently, the Veteran's attorney waived initial RO consideration of additional evidence submitted in January 2015.  

In a March 2012 letter, the Veteran stated that he has developed emotional conditions related to his physical illness.  It is unclear if the Veteran was attempting to file a claim for benefits with this statement.  If the Veteran wishes to file a claim for service connection for a psychiatric disorder he should inform VA.

The issues of entitlement to service connection for a cervical spine disability and entitlement to service connection for a lumbar spine disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  
REMAND

In light of the JMR, the Board finds that an addendum opinion to the November 2011 VA examination report is necessary prior to final adjudication of the Veteran's claims.

The parties to the JMR agreed that the Board rendered a decision that failed to consider the credibility and probative weight of the Veteran's lay statements regarding the onset and continuity of his cervical spine and lumbar spine disorders.  As a result, the Board afforded greater probative weight to a negative VA medical opinion that likewise failed to contemplate the Veteran's lay statements in its supporting rationale.  

The Veteran contends that his lumbar spine disability is related to his low back problem documented during active duty.  The November 2011 VA examination revealed a diagnosis of lumbar spine degenerative disc disease which the examiner opined was less likely than not related to active service.  The examiner reasoned that there was only one incident of low back pain documented in March 1973 which resolved without any residuals.  Moreover, the examiner referred to the lack of any complaints, treatment or diagnosis of a low back disorder until many years after separation from service.  As discussed, the examiner did not incorporate the Veteran's lay statements regarding ongoing low back pain since service in her rationale. 

With respect to the Veteran's cervical spine disability, he contends that his current cervical spine symptoms first manifested in service.  The November 2011 VA examination reveals a diagnosis of cervical spine degenerative disc disease, status post-surgery, which the examiner opined was less likely than not related to active service.  The examiner reasoned that the Veteran was not treated or diagnosed for any cervical spine disability during active service.  In addition, the VA examiner noted that the first record of treatment for a cervical spine disorder was decades following separation from active service when an MRI (magnetic resonance imaging) revealed cervical disc herniation and compression.  Again, the VA examiner failed to reference the Veteran's lay contentions regarding onset and continuity of symptoms in the rationale. 

The Veteran has provided medical evidence of a nexus between his military service and his current cervical spine and lumbar spine disabilities.  In a January 2015 opinion, a private physician states that the Veteran has cervical and lumbar MRIs that are consistent with a history of disc herniation and damage to the vertebral discs.  Regarding the lumbar spine, the physician opined that the one episode of low back pain in service was sufficient to indicate disc damage.  Also, the private physician referred to the Veteran's lay account of cervical spine pain manifesting in service in addition to a current MRI showing permanent, longstanding cervical disc damage to relate the Veteran's cervical spine disability to service.  Thus, the examiner reasoned that without the benefit of cervical and lumbar MRIs performed in service, current MRIs indicative of long-term disc damage, and the Veteran's lay statements regarding the onset of back pain in service, it is likely that the Veteran's current spine disabilities are related to the one complaint of low back pain in service. 

Additionally, the Veteran has identified treatment for his back disabilities in the 1980s at the VA Medical Center in San Juan.  See Veteran's March 2012 statement and November 2011 VA examination.  The AOJ should attempt to obtain these records in addition to updated VA treatment records.  

For the foregoing reasons, the Board finds that the November 2011 VA medical opinion is inadequate.  Thus, an addendum medical opinion, based on full consideration of the lay statements and medical evidence of record, is warranted in order to have sufficient medical evidence to decide the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine disability and lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain any outstanding, relevant medical records and associate them with the claims file.

2.  Secure any outstanding, relevant VA medical records, to include records from the VA Medical Center in San Juan during the 1980s in addition to pertinent records dated from March 2014.  

3.  Arrange for the translation from Spanish to English of the December 2014 statements from A.F. and S.A. 

4.  After completing the foregoing development, and associating any additional documents with the claims file, obtain a VA addendum opinion from the November 2011 VA examiner to determine the nature and etiology of the Veteran's cervical spine disability and lumbar spine disability.  Another VA spine examination is not necessary, unless the VA examiner determines it is necessary to provide the requested opinions.  The claims file must be made available to the examiner.  If the physician who examined the Veteran in November 2011 is not available, the opinion should be rendered by another qualified examiner.

The Veteran has stated that he developed low back pain, neck pain, and muscle spasms while serving on active duty.  He also has asserted continuous symptoms since that time.  See Veteran's March 2012 statement.  The Veteran has also asserted that his lumbar pain radiates to the cervical spine.  See November 2011 VA examination. 

Ultimately, the Board will make a determination as to the credibility of the lay statements regarding symptomatology after reviewing all of the evidence, including the evidence obtained as a result of this remand.  However, for the purposes of the medical opinion, the examiner is asked to presume that the Veteran has experienced some cervical spine symptoms and lumbar spine symptoms during and following active service, despite not seeking treatment.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner is asked to discuss whether it is at least as likely as not (50 percent probability or greater) that the current cervical spine disability and lumbar spine disability manifest during service or are otherwise causally or etiologically related to military service.  In rendering these opinions, the examiner should consider the January 2015 medical opinion from Dr. A.A. as well as the service treatment records and service examinations and any other relevant evidence.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence and separate consideration accorded the claims for service connection for a cervical spine disability and service connection for a lumbar spine disability.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



